Citation Nr: 1635019	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  13-16 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Board issued a decision which denied an increased evaluation for PTSD.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court issued an Order that granted a Joint Motion of the Parties to vacate the Board's decision and return this matter to the Board for further consideration.

A request for TDIU is part of a claim for increased compensation if raised by the claimant or the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran filed a claim for this benefit in June 2016 as due, in part, to his PTSD.  Accordingly, entitlement to TDIU due to PTSD is now listed as an issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased initial evaluation for his service-connected PTSD.  He also contends that he is entitled to a TDIU. 

In support of his claim, the Veteran submitted a May 2016 private psychological evaluation.  A review of this evaluation report, however, indicates that additional development is required.  Specifically, the private examiner noted that the findings provided in the report were based upon a thorough review of his claims file and an interview with the Veteran.  A review of the Veteran's claims file, however, reveals that updated treatment records concerning the Veteran's PTSD have not been obtained since April 2013.  

The private evaluation report also indicates that the Veteran is receiving current psychiatric treatment, and that he would be precluded from substantial employment if not for this treatment.  Under these circumstances, along with the concerns expressed in the December 2015 Joint Motion, the AOJ must attempt to obtain of the Veteran's updated treatment records.  Additionally, as the private report seemed to focus more on symptomatology in 2011 rather than current symptomatology, a VA examination is warranted. 

In addition, the Veteran's application for TDIU indicates he is self-employed as a massage therapist between 20 and 40 hours per week.  While he has submitted a   2013 tax return showing income earned from his last employer, he has reported he is currently self-employed and showing greater earnings.  Accordingly, the Veteran should be asked to submit a copy of his 2014 and 2015 tax returns.

Accordingly, the case is remanded for the following action:

1.  Contact the Veteran and ask him to submit a copy of his federal tax returns for the years 2014 and 2015.  

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his PTSD.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such. 

3.  Thereafter, schedule the Veteran for a VA mental disorders examination to determine the current severity  of his service-connected PTSD.  The Veteran's electronic claims file must be made available to the examiner, and the examiner must specify in the examination report     that these records have been reviewed.  Any indicated tests and studies must be accomplished.  All pertinent symptomatology associated with the Veteran's service-connected PTSD must be reported in detail.  The examiner should also address whether the extent to   which the Veteran's PTSD symptomatology impact       his ability to work.

For any psychiatric disorder other than PTSD found,     the examiner must provide an opinion as to whether the disorder is associated or related to his PTSD in any way versus being a completely distinct and unrelated disorder.  If the Veteran has a completely distinct and unrelated psychiatric disability, the examiner must attempt to distinguish symptomatology which is attributable to the Veteran's service-connected PTSD in any way versus   that which is attributable solely to the other diagnosed psychiatric disability.  If the symptomatology which is attributable to the Veteran's service-connected PTSD cannot be distinguished from the symptomatology attributable to any other diagnosed psychiatric disability, it must be so stated.  

A rationale for all opinions expressed should be provided. 

4.  After completing the above, and any other development as may be indicated, the issues on appeal must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, which includes the laws concerning a claim for TDIU.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
K. A. BANFIELD

Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




